Citation Nr: 9917174	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a stroke and motor vehicle accident as the 
result of Department of Veterans Affairs medical treatment or 
examination.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

A Form DD 214 reflects that the veteran served on active duty 
from September 1955 to February 1959 with two months and 21 
days of prior service; however, this service has not been 
verified, and the veteran reported that he had active duty 
service from February 1955 to February 1959.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to compensation.  The veteran 
entered a notice of disagreement in October 1998, a statement 
of the case was issued in October 1998, and the veteran 
entered a substantive appeal on a VA Form 9 in December 1998, 
thus perfecting the appeal to the Board. 


FINDING OF FACT

There is no competent medical evidence of record of a link 
between the veteran's cerebrovascular accident or stroke with 
a resultant motor vehicle accident and VA medical treatment 
or examination.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151, for residuals of a stroke and motor vehicle 
accident as the result of VA medical treatment or 
examination, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 





REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

The only issue before the Board is whether the veteran has 
additional disability, residuals of a stroke and motor 
vehicle accident, as a result of VA medical treatment or 
examination. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1998). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that "due to negligent treatment by VA 
Medical Personnel he suffered a stroke which resulted in a 
motor vehicle accident."  He admits that he suffered 
dangerous hypertension for years prior to a May 1997 stroke 
and motor vehicle accident, but contends that lack of 
intensive treatment and frequent follow-ups, that is, 
"[n]egligent treatment," by VA caused him to have 
uncontrolled periods of hypertension for a long period of 
time ("the VAMC allowed blood pressure to remain 
uncontrolled and dangerously high"), and that the 
uncontrolled hypertension in turn resulted in a stroke in May 
1997 while he was driving, which in turn resulted in a motor 
vehicle accident.  The veteran further contends that 
application of the benefit of the doubt doctrine should 
result in the granting of the benefit sought.  He does not 
contend that the claimed disability is the result of VA 
hospitalization, surgical treatment, or vocational 
rehabilitation. 

The evidence in this veteran's case reflects a history of 
coronary artery disease/arteriosclerotic heart disease and 
coronary artery bypass graft in 1978 or 1979 with stable 
angina and status post catheter several times.  Prior to May 
1997, the veteran had been seen for several years in a VA 
hypertension clinic, with diagnoses and treatment for 
hypertension and hypercholesterolemia.  Diagnoses also 
included continuous alcohol dependence, and the veteran was 
noted to be overweight and a smoker.  In 1992, and at various 
times subsequently, the veteran's hypertension was assessed 
as not being under good control.  One entry in 1992 assessed 
the uncontrolled hypertension as due to questionable 
nervousness or non-compliance, and the veteran was counseled 
regarding weight reduction and compliance with medication.   

In March 1997, the veteran complained of occipital headaches, 
reporting that somebody had hit his head and knocked him out 
and that he had experienced headaches since then.  In April 
1997, the diagnostic impression was chronic tension headache.  
On May 22, 1997, while driving his car, the veteran was 
involved in a car accident, for which he was treated at 
Grandview Hospital.

Treatment records from Grandview Hospital, dated from May to 
July 1997, show that on May 22, 1997 the veteran was admitted 
secondary to a motor vehicle accident.  Upon admission, the 
veteran was noted to be markedly hypertensive and had 
suffered a right cerebrovascular accident (CVA or stroke) 
with residual left hemiparesis.  The history included that, 
15 years prior, the veteran underwent coronary artery bypass 
graft surgery.  In June 1997 during rehabilitation, the 
diagnostic impressions included hemoptysis; hypertension with 
hypertensive cardiovascular disease; coronary artery disease, 
status post coronary artery bypass graft surgery 
approximately 15 years previous; motor vehicle accident 
causing presentation to the hospital associated with 
hypertensive crisis and a right CVA with residual left 
hemiparesis; history of alcohol abuse; and history of tobacco 
abuse.  The discharge diagnosis from the rehabilitation unit 
in July 1997 included: cerebrovascular accident; closed head 
injury; left hemiparesis; left neglect syndrome; cognitive 
deficits; adjustment disorder; hypertension; right carotid 
stenosis; coronary artery disease; and history of myocardial 
infarction.  

The evidence reflects that the veteran had a long history of 
cardiovascular disease and a several year history of 
uncontrolled hypertension which pre-existed and caused his 
stroke and resultant motor vehicle accident in May 1997.  
With regard to a pre-existing disease or injury, however, the 
applicable regulation specifically provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b).  In this 
veteran's case, as he clearly had pre-existing uncontrolled 
hypertension, in order to present a well-grounded claim, the 
evidence must demonstrate that the pre-existing hypertension 
was aggravated, and that this occurred "as the result of" 
VA medical treatment or examination, and was not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).

In this veteran's case, there is no competent medical 
evidence of record that VA medical treatment or examination, 
or lack thereof, resulted in additional disability of the 
veteran's hypertension, including aggravation of pre-existing 
hypertension, or additional disability of residuals of a 
stroke, or residuals of a motor vehicle accident.  In fact, 
the only medical opinion of record, entered as part of an 
April 1998 VA heart and hypertension examination, is to the 
effect that the veteran's cerebrovascular accident or stroke 
was due to the pre-existing cardiovascular disease and 
uncontrolled hypertension, and that the automobile accident 
was only an incidental occurrence in a patient who had 
developed a stroke which led to the automobile accident.  The 
VA physician opined that the veteran's "cerebrovascular 
accident was due to pre-existing cardiovascular disease" and 
the veteran's "uncontrolled episodes of hypertension are 
likely due to co-existing renal artery stenosis (RAS)" and 
not necessarily attributable to noncompliance of the veteran.  

With regard to the veteran's belief that his uncontrolled 
hypertension resulted from VA treatment or examination 
(including the failure to properly treat or examine), the 
Board notes that, while the veteran is competent to testify 
as to symptomatology he has experienced at any time, he is 
not competent to offer a medical opinion that VA treatment or 
examination, or lack thereof, caused additional disability of 
hypertension, including aggravation of pre-existing 
hypertension.  This specifically includes the medical 
conclusion proffered by the veteran that the statement in a 
June 1997 report ("The patient's cardiac status remained 
fairly stable") refuted the medical conclusion that 
cardiovascular disease caused his stroke.  In this regard, 
the Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 
492.  

Neither the veteran nor his representative has offered any 
medical evidence to establish the required nexus between VA 
treatment or examination and the veteran's hypertension, or 
aggravation of hypertension.  The representative's 
interpretation of the VA medical opinion of record ("In 
other words, it is just as probable as not that the lack of 
proper medication and treatment led to the current 
condition."), is, ipso facto, lay argument and not evidence.  
The veteran's statements do not constitute medical evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link his medical treatment with subsequent symptomatology.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Neither 
disparagement of the VA adjudicator's analysis of the 
evidence, nor the veteran's contentions regarding the bias of 
the VA physician which offered the April 1998 medical 
opinions, is a substitute for the medical nexus evidence 
required to well ground his claim.  Merits-based argument 
regarding the weight that should be accorded the VA 
physician's medical opinion does not substitute for the 
required medical nexus opinion to establish a well-grounded 
claim. 

The veteran admits that he had a long history of uncontrolled 
hypertension prior to the May 1997 stroke.  However, he 
specifically alleges that "negligent treatment" or "lack 
of proper medication and treatment" by VA led to his stroke 
or, more specifically, led to his uncontrolled hypertension 
which led to his stroke. 

With regard to a medical opinion regarding VA substandard 
treatment, or lack of proper medication and treatment 
(including the failure to medicate or treat), the April 1998 
VA physician's statement does not constitute a medical 
opinion that VA treatment or examination, or lack thereof, 
resulted in additional disability, within the meaning of the 
cited legal authority.  The VA physician's comments that 
"blood pressure levels particularly noted in the Emergency 
rooms are less than adequately controlled according to 
standard medical practice" refers to the veteran's 
uncontrolled hypertension.  The examiner stated what steps 
should be taken for treatment or control of hypertension.  
The language "according to standard medical practice," read 
in context, does not reflect a medical opinion that standard 
of medical care in treating hypertension in the past had been 
breached.  Read in context, especially the answer to the 
following question regarding lack of proper treatment, it is 
evident that the reference to "standard medical practice" 
referred to the standard of measure of hypertension, i.e., 
that it was in fact uncontrolled, and was not a reference to 
whether a duty of care had been breached.  With regard to the 
question relating to lack of proper treatment, the opinion 
only concluded that it was "hard to determine whether the 
lack of proper treatment was the problem."  The VA physician 
then addressed the lack of knowledge regarding exactly what 
disease or disorder the veteran had, and whether he had RAS. 

The Board notes the veteran's contention that certain 
statements in the April 1998 VA medical opinion report 
support his claim, including the statement that "I may state 
that lack of intensive treatment and frequent follow ups 
could have led to uncontrolled hypertension and stroke."  
With regard to whether this statement is medical evidence to 
demonstrate the required nexus between (in this veteran's 
case) VA treatment or examination and aggravated hypertension 
(and the stroke, residuals, and motor vehicular accident 
residuals flowing therefrom), the statement, read in its full 
context, does not offer such an etiology nexus opinion ("as 
the result of") to find the veteran's claim to be well 
grounded. 

The tentative language used by the April 1998 VA examiner, 
that lack of intensive treatment and frequent follow ups 
could have led to uncontrolled hypertension and stroke, in 
its context, does not constitute a medical opinion of 
probability, even including an opinion that it is at least as 
likely as not that lack of intensive treatment and frequent 
follow ups led to uncontrolled hypertension.  Service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1996).  In Bloom 
v. West, No. 97-1463 (U.S. Vet. App. Feb. 10, 1999), the 
Court held that a physician's opinion that the veteran's time 
as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative."  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a 
service connection claim is not well grounded where the only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence was held to be speculative.  In 
Molloy v. Brown, 9 Vet. App. 513 (1996), a new and material 
case, the Court, citing Lathan v. Brown, 7 Vet. App. 359, 366 
(1995) and Tirpak, in the context of the word "could" in an 
etiological opinion, stated that Tirpak did not stand for the 
proposition that a medical opinion must be expressed in terms 
of certainty in order to serve as the basis for a well-
grounded claim.  Moreover, even if it was concluded that a 
lack of intensive treatment and frequent follow ups 
aggravated the veteran's hypertension, the question would 
remain whether this was the result of poor compliance with 
the treatment regimen rather than treatment that was not 
aggressive enough.  In any event, there is no medical opinion 
to support the claim that it is at least as likely as not 
that lack of intensive treatment by VA led to uncontrolled 
hypertension.   

While the Court distinguishes "could" and "may" medical, 
etiological opinions, the Court has held that such medical, 
etiological opinions employing the word "could" should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.  See Lee v. 
Brown, 10 Vet. App. 336 (1997).  In consideration of the 
context of the words used in the medical etiological opinion, 
the Board notes that the Court has in other contexts found 
the medical opinion speculative or of not probative value.  
In Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992), the 
Court found evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection; in 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis was deemed speculative; and in Perman v. Brown, 
5 Vet. App. 237, 241 (1993), an examining physician's opinion 
to the effect that he could not give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence."

In this veteran's case, the context includes that the 
statement ("lack of intensive treatment and frequent follow 
ups could have led to uncontrolled hypertension and 
stroke"), is specifically qualified by the subsequent 
sentence, which states "However, it should be noted, stroke 
can develop in adequately controlled hypertension patients" 
and that "long duration of hypertension even with adequate 
control is an important determining factor for cardiovascular 
event including stroke."  The context also included the 
qualifying phrase "Since this patient does not have RAS," 
which refers only to a more recent determination that the 
veteran does not have RAS.  The VA examiner's response to the 
previous question ("If he has RAS") reveals that that 
factor, which is determinative of how to treat for 
hypertension, was unknown during the relevant time frame, 
including May 1997, and that, without that knowledge, "it is 
difficult to treat appropriately."   

In Boeck v. Brown, 6 Vet. App. 14, 17 (1993), because the 
veteran had not presented a well-grounded claim, the Court 
did "not reach the interesting question of whether 
38 U.S.C.A. § 1151 applies in circumstances where . . . a 
claim is made that the negligent failure to diagnose this 
disease is 'aggravation' of that disease." The Court added 
that a medical opinion that the veteran had the disease at 
the time of the VA examination or medical treatment, or that 
good medical practice would have disclosed it, would be the 
sine qua non of a well-grounded claim.  As this veteran has 
not presented medical evidence that good medical practice 
would have resulted in a different medical treatment for the 
veteran's hypertension, or would have resulted in controlled 
hypertension, the Board must likewise find that the evidence 
of record does not demonstrate that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
well grounded.  

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran that medical evidence of causation is necessary to 
complete his application for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a stroke 
and motor vehicle accident as the result of medical treatment 
or examination by VA.  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

Finally, as contended by the veteran, the Board has 
considered the doctrine of the benefit of the doubt.  
However, as the veteran's claim does not cross the threshold 
of being a well-grounded claim, a weighing of the merits of 
the claim is not warranted, and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

As the veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151, for residuals of a stroke and motor vehicle 
accident as the result of VA medical treatment or 
examination, is not well grounded, the claim is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

